ORDER
This matter having been duly presented to the Court pursuant to R. 1:20 — 10(b), following a motion for discipline by consent of HUGO L. MORAS of SOUTH ORANGE, who was admitted to the bar of this State in 1975;
And the District VB Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.4 (lack of communication) and RPC 1.5(b)(failure to communicate the basis or rate of fee);
And the parties having agreed that respondent’s conduct violated RPC 1.4 and RPC 1.5(b), and that said conduct warrants a reprimand and that respondent should (1) provide Carolyn Demps with a written statement of services regarding the sale of the two real estate properties at issue; (2) issue a written apology to Carolyn Demps for his failure to communicate with her; (3) attend the New Jersey Bar Association Diversionary continuing Legal Education Program; and (4) forward to the DEC investigator a copy of documents sent to Carolyn Demps;
And the Disciplinary Review Board having determined that a reprimand with the aforesaid conditions is the appropriate discipline for respondent’s ethics violations and having granted the motion for discipline by consent in District Docket No. VB-04037E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with R. 1:20 — 16(e);
And good cause appearing;
*233It is ORDERED that HUGO L. MORAS of SOUTH ORANGE is hereby reprimanded; and it is further
ORDERED that respondent shall: (1) provide Carolyn Demps with a written statement of services regarding the sale of the two real estate properties at issue; (2) issue a written apology to Carolyn Demps for his failure to communicate with her; (3) attend the New Jersey Bar Association Diversionary Continuing Legal Education Program; and (4) forward to the DEC investigator a copy of documents sent to Carolyn Demps; and it is further
ORDERED that said actions shall be taken on or before September 7, 2005, except that respondent shall enroll in the Ethics Diversionary course at its next offering; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.